Citation Nr: 0025852	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  99-10 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
October 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating action of the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDING OF FACT

A chronic back disorder was not demonstrated during the 
veteran's military service, and the preponderance of the 
evidence is against finding a link between any current back 
disability and such service. 


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated in service, 
and arthritis of the spine may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3,307, 3.309 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The report of a February 1942 enlistment medical examination 
is silent for any musculoskeletal defects.  A careful review 
of the veteran's service medical records reveals no findings 
or complaints pertaining to a back disorder.  The report of a 
separation examination conducted in October 1945 is similarly 
silent for findings or complaints referable to a back 
disorder.  In the Medical History portion of the examination, 
there were no significant wounds or injuries noted.  

Post-service medical records include the report of a March 
1999 examination conducted for VA compensation purposes 
during which the examiner recorded the veteran's complaints 
and related history.  The veteran stated that he injured his 
back during service when he was trampled by other soldiers in 
their attempt to escape a building that was being strafed by 
German planes.  The veteran's current complaints included 
pain, stiffness and trouble walking.  On physical 
examination, the veteran's posture was noted to be abnormal; 
he was grossly hunched forward and could not reach a fully 
upright position.  His gait was abnormal as well, slowed by 
his maintaining a hunched over position.  X-ray examination 
of the lumbar spine was characterized as "markedly 
positive," with severe degenerative changes throughout, 
marked spurring anteriorly throughout, diminished 
intervertebral spaces, moderate kyphosis and some scoliotic 
changes.  

Based upon the examination, the examiner noted that the 
veteran had rather marked arthritic, kyphotic, scoliotic and 
degenerative changes in his lumbar spine which have severely 
limited his motions and have left him stooped over and 
discomfited.  The examiner further noted that the veteran 
"did complain of back problems in the military, and while 
many decades have passed since then, and the natural aging 
process has occurred presumably bringing out most of the 
above, there is at least a possibility that some of his 
problems are a result of his time in the military."  

II.  Analysis

The Board finds that the veteran has presented a well-
grounded claim, that is, a claim that is plausible within the 
meaning of 38 U.S.C.A. § 5107(a).  The Board further finds 
that the matter has been adequately developed for the purpose 
of appellate review.  

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a) (1999).  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  Further, 
arthritis may be presumed to have been incurred during 
service if it becomes manifest to a compensable degree within 
one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Based on a careful review of the record, the Board finds that 
the preponderance of the evidence is against the claim of 
entitlement to service connection for a low back disorder.  
As a preliminary matter, the Board notes that service medical 
records are silent for any findings or diagnoses pertaining 
to the back.  Thus, the Board concludes that no back 
disability was shown in service.

Although the March 1999 examination conducted for VA included 
the examiner's opinion that there was "at least a 
possibility" that some of the veteran's currently 
demonstrated back complaints were related to service, the 
Board must find that that opinion lacks sufficient probative 
value.  In this respect, the Board points out that the 
contemporaneously prepared service medical records do not 
support the medical history related by the veteran and 
recorded by the examiner.  There is no evidence that the 
veteran injured his back under the circumstances he 
described, nor is there evidence of either back complaints or 
a back disorder during service.  The examiner's statement was 
based solely on the credibility of the history as related by 
the veteran; a history which is unsupported by the 
contemporaneously recorded medical evidence.  Thus, any 
opinion offered based on that faulty history is of 
questionable probative value.  See Reonal v. Brown, 5 Vet. 
App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69 (1993).  

There is no other medical evidence of record which addresses 
the question of the etiology of the veteran's current back 
complaints.  Thus, the Board finds that the preponderance of 
the evidence is against a finding that the veteran incurred a 
chronic back disorder during service or that compensably 
disabling arthritis developed within the one year presumptive 
period.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, as the earliest documented 
diagnosis of a low back disorder is March 1999, decades after 
his separation from service, a continuity of symptomatology 
is not established by the medical evidence of record.  See 
38 C.F.R. § 3.303(b).  As such, service connection for a low 
back disorder is denied.  

Given the veteran's assertions that his low back disability 
was incurred under circumstances which he described as combat 
(escaping from a building being strafed by German bombers), 
the Board will consider the applicability of 38 U.S.C.A. 
§ 1154(b).  Dambach v. Gober, No. 00-7021 (Fed. Cir. Sept. 8, 
2000).

In Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996) 
the United States Court of Appeals for the Federal Circuit 
articulated a three-step sequential analysis to be performed 
when a combat veteran seeks benefits under 38 U.S.C.A. 
§ 1154(b).  First, VA must determine whether the veteran has 
proffered "satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease."  
Second, the proffered evidence must be "consistent with the 
circumstances, conditions, or hardships of such service."  
Id.  Third, if the veteran satisfies the first two steps, the 
government must rebut the presumption of service connection 
by "clear and convincing evidence to the contrary."  Id.  

If a veteran produces credible evidence that would allow a 
reasonable fact-finder to conclude that the alleged injury or 
disease was incurred in service, then the veteran has 
produced "satisfactory evidence" to satisfy the first step 
under the statute.  This determination requires that the 
credibility of the veteran's evidence be judged standing 
alone and not weighed against contrary evidence.  

In Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995), the 
United States Court of Appeals for Veterans Claims (the 
Court) found that, in determining whether documents submitted 
by a veteran constitute "satisfactory" evidence under 
38 U.S.C.A. § 1154(b), VA may properly consider "internal 
consistency, facial plausibility and consistency with other 
evidence submitted on behalf of the veteran."  

In this case, the evidence "submitted" by the veteran 
consists of his statements, both written and related to the 
VA examiner, describing his version of the circumstances 
leading to the alleged in-service back injury.  The Board 
finds that those statements do not constitute 
"satisfactory" evidence under 38 U.S.C.A. § 1154(b) because 
they are not consistent with other evidence.  In this regard, 
there is first no evidence that the veteran served in combat.  
Rather, the record reveals that the appellant served as a 
mechanic, and that he inspected and repaired all types of 
military vehicles.  The claimed strafing incident is not 
verified, and the appellant has offered no information which 
could lead to its verification.  Secondly, while not 
controlling, it is relevant to note that the service medical 
records created after the alleged incident, as well as the 
postservice records do not reveal any complaints or findings 
of a back disorder prior to 1999, more than 53 years after 
separation.  Finally, there is no lay evidence from any 
service comrade that corroborates the claimed incident.  
Therefore, the evidence submitted by the veteran is not 
considered satisfactory to trigger the application of 1154, 
and the Board need not determine whether that evidence is 
rebutted by "clear and convincing evidence to the 
contrary."  

Finally, the Board has considered the "benefit of the 
doubt" doctrine, however, as the preponderance of the 
evidence is against the claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disorder is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 
- 6 -


- 1 -


